Citation Nr: 0618511	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury to the left shoulder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury to the left knee.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

Based on an August 2004 request from the veteran for a 
personal before the Board in Washington, D.C., a hearing was 
scheduled for March 14, 2005.  However, the veteran withdrew 
his request for a personal hearing in correspondence dated in 
January 2005.

A claim for nonservice-connected pension benefits was raised 
on behalf of the veteran in the April 2005 Informal Hearing 
Presentation.  Since this issue has not been adjudicated by 
VA, it is referred to the RO for adjudication.

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter dated in September 2003 from 
the RO to the veteran discusses the "duty to notify" 
provisions of the VCAA and the evidence needed to 
substantiate claims for service connection for residuals of 
head, neck, and left shoulder injuries, it does not discuss 
the evidence needed to substantiate claims involving whether 
new and material evidence has been submitted to reopen claims 
for service connection for residuals of head, neck, and left 
shoulder injuries.  Additionally, the September 2003 letter 
does not refer to the veteran's claim involving whether new 
and material evidence has been received to reopen a claim for 
service connection for residuals of a left knee injury.  
Consequently, there is no notice to the veteran of the 
evidentiary requirements for substantiating the claims for 
whether new and material evidence has been submitted to 
reopen the claims for service connection for residuals of 
head, neck, left shoulder, and left knee injuries.  Id.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claims involving 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection for residuals of head, 
neck, left shoulder, and left knee 
injuries.  


2.  Thereafter, if any of the issues on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



